        Case: 19-10919           Document: 00515107500         Page: 1   Date Filed: 09/06/2019
c                                                                                 R;.::;('' .
Case 4:19-cv-00414-A
        J            Document 151 Filed 09/06/19                    Page 1 of 1 PageID 4984
                                                                                        >·. •.
         ......,.., r                                                              '-- "···' ' .     ' ··- Ll




    LYLE W, CAYCE
                               United States Court of Appeal
                                            FIFTH CIRCUIT
                                         OFFICE OF THE CLERK
                                                                           0   ,L::~=OI~t
                                                                          '•!· t·T~ WR!\! C'l'-'-·


                                                                                   TEL. 504-310-7700
    CLERK                                                                       600 S. MAESTRI PLACE,
                                                                                        Suite 115
                                                                               NEW ORLEANS, LA 70130


                                      September 06, 2019


 Ms. Debbie Saenz
 Northern District of Texas, Fort Worth
 United States District Court
 501 W. lOth Street
 Room 424
 Fort Worth, TX 76102-0000

           No. 19-10919           American Airlines, Inc. v. TWU, et al
                                  USDC No. 4:19-CV-414- A-


 Dear Ms. Saenz,
 The court has granted your request for an extension of time until
 12/2/19.  This also extends the Judicial Council's discount date
 accordingly.
 Please note in the future, you can find the following forms on our
 website at www.caS.uscourts.gov in the "Clerks Office" section:
            - Request for Extension of Time to file Transcript
            - Request for Waiver of Mandatory Fee Reduction



                                                Sincerely,
                                                LYLE W. CAYCE, Clerk
                                                By: /s/Lyle W. Cayce
                                                Lyle W. Cayce

 cc:
            Mr.         Sloane Ackerman
            Mr.         Jeffrey Andrew Bartos
            Mr.         Sanford Ross Denison
            Ms.         Rachel Janger
            Mr.         Dee J. Kelly Jr.
            Ms.         Karen S. Mitchell
            Mr.         Robert Alan Siegel
